SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 31, 2011 TAMM OIL AND GAS CORP. (Exact name of registrant as specified in its charter) Nevada 333-137174 98-0377767 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Suite 1120, 833- 4th Ave SW, Calgary, AB, Canada T2P 3T5 (Address of principal executive offices) (Zip Code) (403) 513-2663 (Registrant’s telephone number, including area code) N/A (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 23, 2il and Gas Corp (“TAMM”) has received from Chapman Petroleum Engineering Ltd. the attached report titled Evaluation of Prospective Resources – Manning Area and filed as exhibit herein.This report has also been placed on our web site. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d) Exhibits – Chapman Petroleum Engineering Ltd.– Evaluation of Prospective Resources – Manning Alberta SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAMM OIL AND GAS CORP. Dated:May 31, 2011 By: /s/William Tighe William S Tighe - Chairman
